Fourth Court of Appeals
                                      San Antonio, Texas
                                            January 21, 2020

                                          No. 04-20-00006-CV

                                   IN RE Robert David PEOPLES

                                   Original Mandamus Proceeding 1

                                                ORDER

Sitting:        Luz Elena D. Chapa, Justice
                Beth Watkins, Justice
                Liza A. Rodriguez, Justice

       On January 3, 2020, relator filed a petition for writ of mandamus and a motion requesting
a stay of the January 27, 2020 trial setting pending final resolution of the petition for writ of
mandamus. The real party in interest filed a response to relator’s request for a stay. After
considering the petition and the record, this court concludes relator is not entitled to the relief
sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).
Relator’s request for a stay is denied as moot. This court’s opinion will issue at a later date.



                                                          _________________________________
                                                          Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of January, 2020.



                                                          ___________________________________
                                                          MICHAEL A. CRUZ,
                                                          Clerk of Court




1
 This proceeding arises out of Cause No. 2018-CI-24083, styled In the Matter of the Marriage of Robert David
Peoples and Melissa Nicole Peoples, pending in the 57th Judicial District Court, Bexar County, Texas, the
Honorable Cynthia Marie Chapa presiding.